Case: 16-17235   Date Filed: 07/27/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17235
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:15-cr-00505-CEH-AEP-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


WILSON ANGELO GRAHAM, JR.,
a.k.a. Nu Nee,
a.k.a. Noony,
                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 27, 2017)

Before MARTIN, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-17235     Date Filed: 07/27/2017   Page: 2 of 2


      Aliza Hochman Bloom, appointed counsel for Wilson Graham, Jr. in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Graham’s conviction and sentence are

AFFIRMED.




                                          2